Dissenting Opinion by
Judge MacPhail :
I respectfully dissent.
I would affirm the Department of Military Affairs because I am well satisfied that Mr. Greenwood does not fall within the provisions of Section 844 of the Military Code of 1949, Act of May 27, 1949, P.L. 1903, as amended, 51 P.S. §1-844.
Mr. Greenwood was not in the active service of the Commonwealth when his injury occurred, he was not •in the performance of any other military duty com*490pelled .by the Commonwealth and he was not a volunteer. Moreover, he has been compensated .for his injury by the United States Government pursuant ¡to the provisions of federal law.
I respectfully disagree with my colleagues ’ conclusion that a Pennsylvania National Guardsman is in the .performance of state military duty during annual training compelled by federal law and ¡paid for by the federal government.